Exhibit 10.1
 


 
SECOND AMENDMENT TO
EMPLOYMENT AGREEMENT


THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT is entered into by and between
Gastar Exploration Ltd., a Canadian corporation, Gastar Exploration USA, Inc., a
Michigan corporation (together, the “Company’), and J. Russell Porter (“Porter”)
as of February 3, 2011.


WHEREAS, the Company and Porter have heretofore entered into that certain
Employment Agreement effective as of March 23, 2005 (the “Employment
Agreement”); and


WHEREAS, the Company and Porter have heretofore entered in the First Amendment
to the Employment Agreement effective July 25, 2008;


WHEREAS, the Company and Porter desire to amend the Employment Agreement by
mutual consent;


NOW, THEREFORE, in consideration of the premises set forth above and the mutual
agreements set forth herein, the Company and Porter hereby agree, effective as
of the date set forth above, the Employment Agreement is hereby amended as
provided below:


 
1.
Section 8(a) “When Severance is Paid.” is amended to read as follows:

“Company shall pay a severance benefit to Porter if Porter’s employment is
terminated pursuant to Section 4(a), 4(b), and/or 4(d).  No severance shall be
paid if Porter’s employment is terminated pursuant to Sections 4(c) and 4(e).”


Except as expressly modified by the First Amendment and this Second Amendment,
the terms of the Employment Agreement shall remain in full force and effect and
are hereby confirmed and ratified.


IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the date first set forth above.
 
 
GASTAR EXPLORATION USA., INC f/k/a/
GASTAR EXPLORATION LTD.
FIRST SOURCENERGY WYOMING, INC.
                       
BY:
/s/ Michael A. Gerlich
 
BY:
/s/ Michael A. Gerlich
 

Name:
Michael A. Gerlich
 
Name:
Michael A. Gerlich
Title:
CFO and Vice President
 
Title:
CFO and Vice President

 

     
PORTER
                 
/s/ J. RUSSELL PORTER
       
J. Russell Porter
 

 

--------------------------------------------------------------------------------


 
 